Title: Elias Glenn to James Monroe, 15 January 1817
From: Glenn, Elias
To: Monroe, James


        
          Sir,
          Balto Jany 15th. 1817
        
        Immediately upon the receipt of your letter of the 3rd. of this month, I applied to the Collector of this Port for such information relative to the

Schooner Mangore as he had the means of giving, and upon Ascertaining the extent of his knowledge, I drew up a Statement embracing all the points of information which were within his power to substantiate on oath, which when sworn to by him, was presented by me to one of our Justices of the Peace, who thereupon issued a Warrant against James Barnes the Commander of the Schooner for the crime of Piracy, he having taken a Commission from a foreign State to cruise against the subjects of the King of Spain in contravention of our Treaty with that Government. Captn. Barnes has not yet been Arrested by the Marshal, but I presume he shortly will be as the Warrant has been for several days in the hands of that officer.
        The Collector upon the statement furnished me does not shew that any person was concerned in fitting out this Vessel except the owner, whose name is Mark L Deseaves, who is now and has been for some Months past in France, as soon as I hear of his return a prosecution shall be instituted against him.
        I have filed a Libel against the Schooner Mangore alledging that she is liable to Forfeiture under the Act of June 1794 3 Vol Laws UStates. p 88—and the Marshal has seized and now detains her in his possession.
        I have been for some time back most importunately (but politely) pressed by the Spanish Consul here upon the subject of equipments of Vessels at their Port destined to Cruise against Spain, and he has urged the Arrest of many persons on that ground. I have constantly told him I could not commence a prosecution against any person for a criminal violation of our laws unless the allegation against the party charged was accompanied by an Affadavit, and he as often seems to forget my explanation, and urges the necessity of prosecutions upon his suggestion alone.
        You shall be made acquainted with the result of the present proceedings. I have the honor to be with sentiments of the most sincere respect yr obt Sert
        
          Elias Glenn
        
      